DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
the amendment of 01/12/2022 has been entered and fully considered by the examiner.
Claims 1, 3, 6, 8, 10, 13, 15, 17, and 20 have been amended. Claims 1-20 are currently pending in the application with claims 1, 8, and 15 being independent claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 5-10, 12-17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jago et al. (U.S. Publication No. 2015/0302638) hereinafter “Jago” in view of Snare et al. (U.S. Publication No. 2012/0065510) hereinafter “Snare”.
Regarding claim 1, Jago discloses a method [see abstract of Jago] comprising:
 acquiring, by an ultrasound probe [ultrasound probe including a 2D array transducer 70; see [0013]] positioned at a scan position over a region of interest, a scan plane [see [0014]-[0015] of Jago]; 
identifying the scan plane as a first standard view [see [0018] and FIG. 2; “step 204 the user presses the probe on the abdomen of the patient and manipulates the probe until a suitable acoustic window is found. in step 206, the user manipulates the probe until a first selected view of the heart is obtained. typically this standard view would be a 4-chamber view of the fetal heart”];
performing, until a second standard view is determined, wherein the second standard view that is different than the first standard view [see [0018]; the first standard view is the 4-chambers view and the second one could be any of the  LV outflow, RV outflow, 5 chamber view, 3 vessel view and the tracheal view]: 
automatically adjusting, by at least one processor, a scan acquisition angle, wherein adjusting the scan acquisition angle comprises at least one of rotating and tilting the scan  by a predefined amount [see [0019]; the next standard view maybe in a plane that is rotated 35 degrees and tilted 15 degrees with respect to the 4-chamber view.]  and wherein the pre-defined amount is defined prior to the acquiring the scan plane [see [0017]; the predefined amount for each rotation between various standard views is defined in the heart model which is generated and exists prior to the imaging]
acquiring, by the ultrasound probe positioned at the scan position, an additional scan plane at the adjusted scan acquisition angle; and [see[0019]; “the coordinates of this rotated and tilted plane are…used to control the probe to scan a second image plane.”]
presenting, at a display system, the additional scan plane having the second standard view.  [see [0020] and FIG. 6; in step 212, the selected standard views are displayed in real-time on the ultrasound display 38]
Jago does not expressly disclose automatically determining, by the at least one processor, whether the additional scan plane is the second standard view; 
Snare, directed towards automatically recognizing a view by calculating a quality of fit of the image to the model [see abstract of Snare] further discloses automatically determining, by the at least one processor, whether the additional scan plane is the second standard view;[see [0040] of Snare] 
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the method of Jago further and automatically determine by the processor whether the additional scan plane is the second standard view according to the teachings of Snare in order to help the user determine if an image is a standard view [see [0004] of Snare]
Regarding claim 2, Jago further discloses wherein one or both of the scan plane having the first standard view and the additional scan plane having the second standard view is stored at a data storage medium at least one of: automatically, by the at least one processor, in response to at least one of the scan plane having the first standard view and the additional scan [see [0015] and [0018] of Jago: “the user selected the desired views with a control of control panel and the image planes of the selected views are stored at 42”]
 in response to an instruction received via a user input module; or  after at least one of the scan plane having the first standard view and the additional scan plane having the second standard view is presented at the display system for a predetermined amount of time.  
Jago does not expressly disclose that the second standard view is automatically identified.
Snare further discloses that the second standard view is automatically identified [see [0040] of Snare]
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the method of second standard view identification of Jago further and make it such that the second standard view is automatically identified according to the teachings of Snare in order to provide a reliable method of standard view detection for the operator of the system [see [0004] of Snare]
Regarding claim 3, Jago discloses the method of claim 1 [see rejection of claim 1 above]
Jago further discloses automatically adjusting the scan acquisition angle and acquiring additional scan plane. ;[see [0019]; the next standard view maybe in a plane that is rotated 35 degrees and tilted 15 degrees with respect to the 4-chamber view.] 
Jago does not disclose that the automatically adjusting the scan acquisition angle and the acquiring the additional scan plane is performed iteratively until the additional scan plane having the second standard view is automatically determined by the at least one processor 
Snare further discloses that the automatically adjusting the scan acquisition angle and the acquiring the additional scan plane [see [0042]-[0043]; step 326 of FIG. 4] is performed iteratively until the additional scan plane having the second standard view is automatically  [See FIG. 4; the loop is continued until the second standard view is determined. see also [0041]].   
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the automatically adjusting the scan acquisition angle and acquiring additional scan plane of Jago further and configure them to be performed iteratively until the additional scan plane having the second standard view is automatically determined by the at least one processor according to the teachings of Snare in order to provide a reliable method of standard view detection for the operator of the system [see [0004] of Snare]
Regarding claim 5,Jago discloses determining the additional scan plane having the second standard view. [see [0018]; the first standard view is the 4-chambers view and the second one could be any of the  LV outflow, RV outflow, 5 chamber view, 3 vessel view and the tracheal view]:
Jago does not disclose that the additional scan plane having the second standard view is automatically determined by: selecting a first instance of the additional scan plane having the second standard view; identifying a range of scan acquisition angles corresponding to the second standard view and selecting a middle scan plane in a middle of the range of scan acquisition angles as the additional scan plane having the second standard view; or identifying all scan planes having the second standard view and selecting the additional scan plane having the second standard view based at least in part on a closest match to a reference second standard view.  
Snare further discloses that the additional scan plane having the second standard view is automatically determined [see [0040] of Snare discloses process of determination of a standard view automatically which could be applied to the first standard view as well.] by: selecting a first instance of the additional scan plane having the second standard view; identifying a range of scan acquisition angles corresponding to the second standard view and selecting a middle scan plane in a middle of the range of scan acquisition angles as the ; or identifying all scan planes having the second standard view and selecting the additional scan plane having the second standard view based at least in part on a closest match to a reference second standard view.[see [0037] of Snare]
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the method of Jago further and automatically determine by the processor by identifying all scan planes having the second standard view and selecting the additional scan plane having the second standard view based at least in part on a closest match to a reference second standard view according to the teachings of Snare in order to help the user determine if an image is a standard view [see [0004] of Snare]
Regarding claim 6,, Jago discloses automatically adjusting, by the at least one processor, the scan acquisition angle prior to acquiring the scan plane, wherein the automatically adjusting the scan acquisition angle ;[see [0019]; the next standard view maybe in a plane that is rotated 35 degrees and tilted 15 degrees with respect to the 4-chamber view.] 
Jago does not expressly disclose that the acquiring the scan plane is 33Attorney Docket No. 63747US01 (327781)performed iteratively until the scan plane having the first standard view is automatically identified by the at least one processor. 
Snare further discloses that the acquiring the scan plane is performed iteratively until the scan plane having the first standard view is automatically identified by the at least one processor.[see [0040] of Snare]
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the method of Jago further and acquire the scan plane by iteratively performing until the scan plane having the first standard view is automatically identified by the at least one processor according to the teachings of Snare in order to help the user determine if an image is a standard view [see [0004] of Snare]
claim 7, Jago further discloses presenting, at the display system, the scan plane having the first standard view in response to identifying the scan plane as the first standard view.[see [0020] and FIG. 6; in step 212, the selected standard views are displayed in real-time on the ultrasound display 38]
Jago does not disclose that the processor automatically identifies the scan plane.
Snare further discloses that the processor automatically identifies the scan plane.[see [0040] of Snare]
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the method of Jago further and automatically determine by the processor whether the additional scan plane is the second standard view according to the teachings of Snare in order to help the user determine if an image is a standard view [see [0004] of Snare]
Regarding claim 8, a system [ultrasound system of Jago; see abstract] comprising: 
an ultrasound probe [ultrasound probe including a 2D array transducer 70; see [0013]] positioned at a scan position over a region of interest [see [0014]-[0015] of Jago] configured to: 
acquire a scan plane [see [0014]-[0015] of Jago]; and  
acquire an additional scan plane at an adjusted scan acquisition angle until a second standard view is determined, wherein the second standard view is different than a first standard view[see[0019]; “the coordinates of this rotated and tilted plane are…used to control the probe to scan a second image plane.”]
at least one processor [processor 24; see [0015]] configured to:
 identify the scan plane as the first standard view [see [0018]; the first standard view is identified usually as the 4-chamber view of the heart]; 
automatically adjust a scan acquisition angle until the second standard view is determined, wherein adjusting the scan acquisition angle comprises at least one of rotating and  [see [0019]; the next standard view maybe in a plane that is rotated 35 degrees and tilted 15 degrees with respect to the 4-chamber view.]  and wherein the pre-defined amount is defined prior to the acquiring the scan plane [see [0017]; the predefined amount for each rotation between various standard views is defined in the heart model which is generated and exists prior to the imaging]
a display system configured to present the additional scan plane having the second standard view[see [0020] and FIG. 6; in step 212, the selected standard views are displayed in real-time on the ultrasound display 38]
Jago does not disclose that the processor automatically determines whether the additional scan plane is the second standard view; 
Snare further discloses that the second standard view is automatically identified [see [0040] of Snare]
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the method of second standard view identification of Jago further and make it such that the second standard view is automatically identified according to the teachings of Snare in order to provide a reliable method of standard view detection for the operator of the system [see [0004] of Snare]
Regarding claim 9 Jago further discloses a user input module configured to receive instructions [user control panel 40; see [0018]]; and
34Attorney Docket No. 63747US01 (327781) a data storage medium [image memory 28] configured to store one or both of the scan plane having the first standard view and the additional scan plane having the second standard view [see [0002] and [0015] of Jago; all standard views determined are stored in the memory] at least one of: 
automatically, by the at least one processor, in response to at least one of the scan plane having the first standard view and the additional scan plane having the second standard [see [0002] and [0015] of Jago; the identified standard views are automatically stored in the memory]
in response to an instruction received via the user input module; or 
after at least one of the scan plane having the first standard view and the additional scan plane having the second standard view is presented at the display system for a predetermined amount of time.  
Regarding claim 10, Jago further discloses wherein at least one processor automatically adjusts the scan acquisition angle. [see[0019]; “the coordinates of this rotated and tilted plane are…used to control the probe to scan a second image plane.”]
Jago does not expressly discloses that the ultrasound probe acquires the additional scan plane iteratively until the additional scan plane having the second standard view is automatically determined by the at least one processor.
Snare further discloses that the ultrasound probe acquires the additional scan plane iteratively until the additional scan plane having the second standard view is automatically determined by the at least one processor. [see [0040] of Snare]
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the method of second standard view identification of Jago further and make it such that the ultrasound probe acquires the additional scan plane iteratively until the additional scan plane having the second standard view is automatically determined by the at least one processor according to the teachings of Snare in order to provide a reliable method of standard view detection for the operator of the system [see [0004] of Snare]
Regarding claim 12, Jago discloses determining the additional scan plane having the second standard view. [see [0018]; the first standard view is the 4-chambers view and the second one could be any of the  LV outflow, RV outflow, 5 chamber view, 3 vessel view and the tracheal view]:
automatically determined by: selecting a first instance of the additional scan plane having the second standard view; identifying a range of scan acquisition angles corresponding to the second standard view and selecting a middle scan plane in a middle of the range of scan acquisition angles as the additional scan plane having the second standard view; or identifying all scan planes having the second standard view and selecting the additional scan plane having the second standard view based at least in part on a closest match to a reference second standard view.  
Snare further discloses that the additional scan plane having the second standard view is automatically determined [see [0040] of Snare discloses process of determination of a standard view automatically which could be applied to the first standard view as well.] by: selecting a first instance of the additional scan plane having the second standard view; identifying a range of scan acquisition angles corresponding to the second standard view and selecting a middle scan plane in a middle of the range of scan acquisition angles as the additional scan plane having the second standard view; or identifying all scan planes having the second standard view and selecting the additional scan plane having the second standard view based at least in part on a closest match to a reference second standard view.[see [0037] of Snare]
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the method of Jago further and automatically determine by the processor by identifying all scan planes having the second standard view and selecting the additional scan plane having the second standard view based at least in part on a closest match to a reference second standard view according to the teachings of Snare in order to help the user determine if an image is a standard view [see [0004] of Snare]
Regarding claim 13, Jago discloses automatically adjusting, by the at least one processor, the scan acquisition angle prior to acquiring the scan plane, wherein the ;[see [0019]; the next standard view maybe in a plane that is rotated 35 degrees and tilted 15 degrees with respect to the 4-chamber view.] 
Jago does not expressly disclose that the acquiring the scan plane is 33Attorney Docket No. 63747US01 (327781)performed iteratively until the scan plane having the first standard view is automatically identified by the at least one processor. 
Snare further discloses that the acquiring the scan plane is performed iteratively until the scan plane having the first standard view is automatically identified by the at least one processor.[see [0040] of Snare]
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the method of Jago further and acquire the scan plane by iteratively performing until the scan plane having the first standard view is automatically identified by the at least one processor according to the teachings of Snare in order to help the user determine if an image is a standard view [see [0004] of Snare]
Regarding claim 14, Jago further discloses that the display system is configured to present the scan plane having the first standard view in response to identifying the scan plane as the first standard view[see [0020] and FIG. 6; in step 212, the selected standard views are displayed in real-time on the ultrasound display 38]
Jago does not expressly disclose that the identification of the first standard view is automatically done by the processor.
Snare further discloses automatically identifying the scan plane as the first standard view.  [see [0040] of Snare discloses process of determination of a standard view automatically which could be applied to the first standard view as well.]
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the method of standard view identification of Jago further and make it automatically determined by the processor according to the teachings of Snare in order [see [0004] of Snare]
Regarding claim 15, Jago further discloses a non-transitory computer readable medium having stored thereon [see [0015]; memory 28], a computer program having at least one code section, the at least one code section being executable by a machine [see [0014] and FIG. 1; the method is performed by a processor 22. therefore, it is inherent that an algorithm exists to be executed by the processor] for causing the machine to perform steps comprising: 
acquiring a scan plane from an ultrasound probe[ultrasound probe including a 2D array transducer 70; see [0013]] positioned at a scan position over a region of interest[see [0014]-[0015] of Jago];
 identifying the scan plane as a first standard view[see [0018] and FIG. 2; “step 204 the user presses the probe on the abdomen of the patient and manipulates the probe until a suitable acoustic window is found. in step 206, the user manipulates the probe until a first selected view of the heart is obtained. typically this standard view would be a 4-chamber view of the fetal heart”];
performing, until a second standard view is determined, wherein the second standard view that is different than the first standard view[see [0018]; the first standard view is the 4-chambers view and the second one could be any of the  LV outflow, RV outflow, 5 chamber view, 3 vessel view and the tracheal view]:
36Attorney Docket No. 63747US01 (327781) automatically adjusting a scan acquisition angle, wherein adjusting the scan acquisition angle comprises at least one of rotating and tilting the scan acquisition angle by a predefined amount [see [0019]; the next standard view maybe in a plane that is rotated 35 degrees and tilted 15 degrees with respect to the 4-chamber view.]  and wherein the pre-defined amount is defined prior to the acquiring the scan plane [see [0017]; the predefined amount for each rotation between various standard views is defined in the heart model which is generated and exists prior to the imaging]
 acquiring an additional scan plane at the adjusted scan acquisition angle from the ultrasound probe positioned at the scan position[see[0019]; “the coordinates of this rotated and tilted plane are…used to control the probe to scan a second image plane.”]
presenting, at a display system, the additional scan plane having the second standard view.  [see [0020] and FIG. 6; in step 212, the selected standard views are displayed in real-time on the ultrasound display 38]
Jago does not expressly disclose automatically determining, by the at least one processor, whether the additional scan plane is the second standard view; 
Snare, directed towards automatically recognizing a view by calculating a quality of fit of the image to the model [see abstract of Snare] further discloses automatically determining, by the at least one processor, whether the additional scan plane is the second standard view;[see [0040] of Snare] 
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the method of Jago further and automatically determine by the processor whether the additional scan plane is the second standard view according to the teachings of Snare in order to help the user determine if an image is a standard view [see [0004] of Snare]
Regarding claim 16, Jago further discloses a user input module configured to receive instructions [user control panel 40; see [0018]]; and
34Attorney Docket No. 63747US01 (327781) a data storage medium [image memory 28] configured to store one or both of the scan plane having the first standard view and the additional scan plane having the second standard view [see [0002] and [0015] of Jago; all standard views determined are stored in the memory] at least one of: 
[see [0002] and [0015] of Jago; the identified standard views are automatically stored in the memory]
in response to an instruction received via the user input module; or 
after at least one of the scan plane having the first standard view and the additional scan plane having the second standard view is presented at the display system for a predetermined amount of time.  
Regarding claim 17, Jago further discloses wherein at least one processor automatically adjusts the scan acquisition angle. [see[0019]; “the coordinates of this rotated and tilted plane are…used to control the probe to scan a second image plane.”]
Jago does not expressly discloses that the ultrasound probe acquires the additional scan plane iteratively until the additional scan plane having the second standard view is automatically determined by the at least one processor.
Snare further discloses that the ultrasound probe acquires the additional scan plane iteratively until the additional scan plane having the second standard view is automatically determined by the at least one processor. [see [0040] of Snare]
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the method of second standard view identification of Jago further and make it such that the ultrasound probe acquires the additional scan plane iteratively until the additional scan plane having the second standard view is automatically determined by the at least one processor according to the teachings of Snare in order to provide a reliable method of standard view detection for the operator of the system [see [0004] of Snare]
Regarding claim 19, Jago discloses determining the additional scan plane having the second standard view. [see [0018]; the first standard view is the 4-chambers view and the second one could be any of the  LV outflow, RV outflow, 5 chamber view, 3 vessel view and the tracheal view]:
Jago does not disclose that the additional scan plane having the second standard view is automatically determined by: selecting a first instance of the additional scan plane having the second standard view; identifying a range of scan acquisition angles corresponding to the second standard view and selecting a middle scan plane in a middle of the range of scan acquisition angles as the additional scan plane having the second standard view; or identifying all scan planes having the second standard view and selecting the additional scan plane having the second standard view based at least in part on a closest match to a reference second standard view.  
Snare further discloses that the additional scan plane having the second standard view is automatically determined [see [0040] of Snare discloses process of determination of a standard view automatically which could be applied to the first standard view as well.] by: selecting a first instance of the additional scan plane having the second standard view; identifying a range of scan acquisition angles corresponding to the second standard view and selecting a middle scan plane in a middle of the range of scan acquisition angles as the additional scan plane having the second standard view; or identifying all scan planes having the second standard view and selecting the additional scan plane having the second standard view based at least in part on a closest match to a reference second standard view.[see [0037] of Snare]
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the method of Jago further and automatically determine by the processor by identifying all scan planes having the second standard view and selecting the additional scan plane having the second standard view based at least in part on a closest match to a reference second standard view according to the teachings of Snare in order to help the user determine if an image is a standard view [see [0004] of Snare]
claim 20, Jago discloses automatically adjusting, by the at least one processor, the scan acquisition angle prior to acquiring the scan plane, wherein the automatically adjusting the scan acquisition angle ;[see [0019]; the next standard view maybe in a plane that is rotated 35 degrees and tilted 15 degrees with respect to the 4-chamber view.] 
Jago does not expressly disclose that the acquiring the scan plane is 33Attorney Docket No. 63747US01 (327781)performed iteratively until the scan plane having the first standard view is automatically identified by the at least one processor. 
Snare further discloses that the acquiring the scan plane is performed iteratively until the scan plane having the first standard view is automatically identified by the at least one processor.[see [0040] of Snare]
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the method of Jago further and acquire the scan plane by iteratively performing until the scan plane having the first standard view is automatically identified by the at least one processor according to the teachings of Snare in order to help the user determine if an image is a standard view [see [0004] of Snare]

Claims 4, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Jago et al. (U.S. Publication No. 2015/0302638) hereinafter “Jago” in view of Snare et al. (U.S. Publication No. 2012/0065510) hereinafter “Snare” as applied to claims 1, 8, and 15 above, and further in view of Simopoulos et al. (U.S. Patent No. 768,460) hereinafter “Simopoulos”.
Regarding claim 4, 11, and 18, Jago in view of Snare discloses wherein one or both of: the identifying the scan plane as the first standard view is performed by the at least one processor to the scan plane; and the automatically determining whether the additional scan plane is the second standard view is performed by the at least one processor to the additional [see [0040] of Snare disclosing identifying the view as a standard view automatically by the processor].  
Jago in view of Snare does not disclose that identification of the scan planes are done by applying machine learning algorithms to the scan planes.
Simopoulos, directed towards medical imaging optimization using classification of images [see abstract of Simopoulos] further discloses that the identification of scan planes are done by applying machine learning algorithms to the scan planes [see column 4, lines 42-60 of Simopoulos].
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the method of determination of the processor and make the identification of scan plane be done using machine learning algorithms according to the teachings of Simopoulos in order to classify the images faster and with more reliability.

Response to Arguments
Applicant's arguments filed 01/12/2022 have been fully considered but they are not persuasive. 
With regards to the added amendment to claims 1, 8 and 15, the applicant has argued that the angle changed by the reference Jago is not “pre-determined” because it is based on a heart model. In particular, the applicant has argued that “the amount of acquisition angle adjustment to acquire a second standard view is determined dynamically after the first view based on the heart model”.
In response, the examiner agrees that there are some differences between the method of Jago and the instant application, however, these differences are not reflected in the claims. In particular, the claim merely requires that the rotating and tilting angle would be “a pre-defined amount, wherein the pre-defined amount is defined prior to the acquisition of the scan”. This limitation reads on Jago reference since the heart model that is used to determine how much 
The applicant has further argued that the Snare reference which was used to show the automatic determination of the second standard view does not do the determination automatically, but that a user does the determination.
In response the examiner notes that even though there are embodiments in the Snare reference which require the applicant to determine the match between the image and the standard view, there is at least one embodiment that does the process automatically as it is recited in [0040] of Snare. [0040] of snare discloses in the last 5 lines of the paragraph : “according to an embodiment, the processor may use an image processing technique such as image matching in order to identify which image or images from the dynamic target image correspond to the current phase of the anatomical structure shown in the image”.  As a result, Snare reads on the limitation of the claim as it is currently state.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARJAN - SABOKTAKIN whose telephone number is (303)297-4278. The examiner can normally be reached M-F 9 am-5pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on 571-270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Marjan Saboktakin/
Examiner, Art Unit 3793

/AMELIE R DAVIS/Primary Examiner, Art Unit 3793